Title: From George Washington to Nathanael Greene, 12 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     
                     Sir,
                     Head Quarters Prekaness 12th Octor 1780
                  
                  This will be delivered you by Mr Ludwick Baker Genl—who is
                     instructed by Coll Stewart Commissary Genl of Issues to repair to West Point
                     & erect as many ovens at that Post as are equal to a dayly supply of
                     Six or eight thousand pounds of Bread, exclusive of one to be appropriated
                     solely to the purpose of baking Biscuit—he is also ordered to erect one oven at
                     Stoney Point for the supply of the Troops there & at Verplanks. I fully
                     approve Coll Stewarts instructions on this head, and earnestly intreat your
                     attention to immediate completion of them. I am Sir Yr Mo. Obet hum. Servt
                  
                     Go: Washington
                  
               